DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/21/2022 is acknowledged.
Petition for Unintentionally Delayed Claim for Priority filed 7/21/2022 is acknowledged and has been granted in a decision dated 8/11/2022.
Claims 21, 30, and 39 have been amended.  Prior claim interpretation under 35 USC 112(f) and claim rejections under 35 USC 101 are withdrawn in light of the present amendments.
Claims 1-20 have been previously cancelled.
Claims 21-40 remain pending.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (USP 10091760B2), hereafter Lee.

Regarding claim 21, 
Lee discloses a machine-readable medium having instructions thereon that when operated on by the machine cause the machine to perform operations (Fig. 15; Col. 12) of receiving authorization (i.e. Col. 8-9, “when permission, authorization, and proximity criteria are fulfilled”) at a first user equipment (UE) at a vehicle from a function (i.e. ProSe function; Col. 7, lines 3-27) specifying the first UE is to send V2X configuration information to other UEs, the V2X configuration information configured by the network (i.e. MNO/eNB/GW/RSU; Fig. 9-14; Col. 8, lines 50-60; Col. 9-11).
Lee shows the configuration information includes information to control a V2X operating mode of other UEs or for updating V2X operational parameters of other UEs (Col. 8, lines 10-47; Col. 10, lines 5-39; broadcasting system information/road safety messages about cooperative-awareness services such as V2X/V2P/etc. from one UE to other UEs).
Lee further shows communicating directly, by the first UE, with the other UEs by sending the V2X configuration information to the other UEs (i.e. D2D; Fig. 10-12; Col. 9, lines 50-52) and controlling, by the first UE sending the V2X configuration information, V2X operation of at least one of the other UEs (via sidelink/SL interface; Col. 9-10, lines 45-38; adapting ProSe system to support V2X).

Regarding claim 30, 
Lee discloses processing circuitry of a user equipment (UE) (Fig. 15, UE 900 comprising processor 910) in a vehicular environment (Fig. 10-15; Col. 12, line 20) to receive authorization (i.e. Col. 8-9, “when permission, authorization, and proximity criteria are fulfilled”) at a first user equipment (UE) at a vehicle from a function (i.e. ProSe function; Col. 7, lines 3-27) specifying the first UE is to send V2X configuration information to other UEs, the V2X configuration information configured by the network (i.e. MNO/eNB/GW/RSU; Fig. 9-14; Col. 8, lines 50-60; Col. 9-11).
Lee shows the configuration information includes information to control a V2X operating mode of other UEs or for updating V2X operational parameters of other UEs (Col. 8, lines 10-47; Col. 10, lines 5-39; broadcasting system information/road safety messages about cooperative-awareness services such as V2X/V2P/etc. from one UE to other UEs).
Lee further shows to communicate directly, by the first UE, with the other UEs by sending the V2X configuration information to the other UEs (i.e. D2D; Fig. 10-12; Col. 9, lines 50-52) and control, by the first UE sending the V2X configuration information, V2X operation of at least one of the other UEs (via sidelink/SL interface; Col. 9-10, lines 45-38; adapting ProSe system to support V2X).

Regarding claim 39, 
Lee discloses a first UE at a vehicle comprising processor/memory coupled through a bus (Fig. 15, UE 900 comprising processor 910) to receive authorization (i.e. Col. 8-9, “when permission, authorization, and proximity criteria are fulfilled”) from a function (i.e. ProSe function; Col. 7, lines 3-27) specifying the first UE is to send V2X configuration information to other UEs, configured by the network (i.e. MNO/eNB/GW/RSU; Fig. 9-14; Col. 8, lines 50-60; Col. 9-11).
Lee shows the configuration information includes information to control a V2X operating mode of other UEs or for updating V2X operational parameters of other UEs (Col. 8, lines 10-47; Col. 10, lines 5-39; broadcasting system information/road safety messages about cooperative-awareness services such as V2X/V2P/etc. from one UE to other UEs).
Lee further shows the processor to communicate directly with the other UEs by sending the V2X configuration information to the other UEs (i.e. D2D; Fig. 10-12; Col. 9, lines 50-52), and control, by sending the V2X configuration information, V2X operation of at least one of the other UEs (via sidelink/SL interface; Col. 9-10, lines 45-38; adapting ProSe system to support V2X). 

Regarding claim 22, 23, 31, 32, and 40, 
Lee discloses determining (i.e. discovering) sidelink interface resources associated with the other UEs (Fig. 10-14; Col. 7, lines 28-38; Col. 11, lines 4-10) and controlling of V2X operation by the first UE is by transmitting the V2X configuration information via a sidelink interface, associated with the determined the sideline interface resources, without direct involvement of the network (Col. 7, lines 7-8; “not traversing any network node”).
Regarding claim 24 and 33, 
Lee discloses sending the V2X configuration information is via direct communication between pairs of UEs through a sidelink interface (Col. 7, lines 3-38; Fig. 10).
Regarding claim 25 and 34, 
Lee discloses the first UE receives the V2X configuration information from the network in a response message (Fig. 14, S230 in response to S210 data/message/signaling and reconstructing S220).
Regarding claim 26 and 35, 
Lee discloses the V2X configuration information configures the other UEs to control message transmission (capabilities specific to discovered ProSe-enabled UEs; via sidelink/SL interface; Col. 9-10, lines 45-38; controlling/restricting communication/discovery/safety messages in V2X system between ProSe/D2D-enabled UEs/vehicles). 

Regarding claim 27 and 36, 
Lee discloses detecting, by the first UE, presence of the other UEs that are proximate (i.e. proximity-based services) to the first UE, establish a direct communication, by the first UE, with each of the other UEs, and communicating with the other UEs over the direction connection (i.e. ProSe/D2D via PC5 interfaces between UEs; Fig. 10; Col. 7, lines 3-27).

Regarding claims 28, 29, 37, and 38, 
Lee discloses controlling cooperative basic safety messages (BSM) transmission rates of the other UEs by the first UE (i.e. Col. 3-4, lines 60-15; gating and rate enforcement for both public safety and non-public safety message transmission systems).




Response to Arguments
3.	Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. 
In the Remarks on pg. 7 of the Amendment, Applicant contends Lee is silent in disclosing configuration information to control a V2X operating mode of other UEs or for updating V2X operational parameters of other UEs.
The Examiner respectfully disagrees.  As now shown in the rejection, Lee shows the configuration information to control a V2X operating mode of other UEs or for updating V2X operational parameters of other UEs, through disclosure in col. 8, lines 10-47; Col. 10, lines 5-39, in which system information such as public/non-public safety messages, road safety messages, etc. related to cooperative-awareness services such as V2X/V2P/etc. are transmitted from one UE to other UEs.  Therefore, the rejections are properly maintained.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including V2X configuration information to control V2X operating mode or for updating V2X operational parameters of other UEs, particularly:
Hayee (US20150199905A1). See paragraph 56.
Haran (US20150381751A1). See paragraph 7.
Miranda (US20170215123A1).  See paragraph 33.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477